DETAILED ACTION 

                                          Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.1.	 Applicant’s election without traverse of Group (I), Claims 1-7 and also election of Specie A, which according to Applicant is polymer having ester and amid functionality as a reaction product of C12-C23 diacid and amine alcohol in the reply filed on August 23, 2022 is acknowledged.  Applicant indicated that elected Specie read on Claims 1-3 and 5-7 and that: " Any C12 to C23 diacid can be used. As the C 12 to C23 diacids are typically mixtures of diacids, Applicant believes it is appropriate to select C 12 to C23 diacids... and "With respect to the first reactant, Applicant elects amine alcohols."
Thus, Applicant admitted on the Record that C12 -C23 diacids are obvious variants for the purpose of Applicant's invention and examination on the merits. Same is related to use of any " amine alcohols".  Regarding Applicant statement that " Claim 2 recites an additional polymer or polyol which may be present in addition to the elected species A." In this respect note that Applicant did not elect presence of any additional polymers or polyols in addition to monomers of Specie A.  Therefore, Applicant's elected subject matter read on Claims 1,3 and 6.
2.2.	For reasons above, claims 1,3 and 6 are active and Claims 2,4-5,7 and 8-15 
are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions; there being no allowable generic or linking claim. 
	                                              Claim Interpretation
4.	It is noted that preamble of Applicant's Claim 1 recites: " A powder coating resin". However, no specific characteristics of " powder coating resin" are present in Applicant's claims, for example, Molecular weight, Acid Value, particles sizes and distribution and/or any other characteristic which may be necessary to use resin for specific utility as powder coating. 
	Therefore, it would be construed for the purpose of examination on the merits, that any polymers comprising same components as claimed by Applicant read on resin of Applicant's Claim 1 and dependent claims.
   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: because to the contrary of the requirements of Claim 1, which limited selection of first acid(s) to C12-C23 dicarboxylic acid, Claim 6 recites that: "  first diacid comprises oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, decanoic acid and undecanedioic acid, brassylic acid or combinations thereof."
	Therefore, it is unclear how C12 -C23 diacid may comprise many of acids listed in Claim 6 as those acids do not have required number of carbon atoms ( for example – oxalic acid is has only 2 carbon atoms); decanoic acid is not a diacid and has less carbon atoms than 12; note that only brassylic acid ( C13)  is in the groups of C12-C23 of acids according to Claim 1. In addition, use term " and" and alternative language " or " in one claim create indefinite issue regarding scope of Claim 6.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1,3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al " STUDIES ON THE SYNTHETIC FIBRE OF THE POLYESTER AMIDE", 1958 – Reference attached.
6.1.	Regarding Applicant's Claims 1,3 and 6 Kobayashi disclosed polymer (resin) obtained by polymerization of aliphatic dicarboxylic acid with different amount of carbon atoms, including " dodeca methylene dicarboxylic", other words Dodecanedioic acid or Decamethylene dicarboxylic ( note that this diacid has formula  C12H22O4  and therefore meet elected specie and requirement of Applicant's Claim 1) and  amino alcohol, specificly ethanol amine. Therefore, Kobayashi disclosed same polymer (resin) as claimed by Applicant and also teaches that this resin can formed " thermosetting polyester amides – see " (I) POLYMER FROM ALIPHATIC DICARBOXYLIC ACID AND AMINO ALCOHOL" - first line.  
6.2.	Therefore, it would be expected that resin taught by Kobayashi  can be obviously use for powder coating applications because powder coating required crosslinking in order to obtained thermosetting coating with scratch and solvent  resistant properties.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763